
	

114 HR 5206 IH: Saint-Gaudens National Park for the Arts Redesignation Act
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5206
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2016
			Mr. Guinta (for himself and Ms. Kuster) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To redesignate the Saint-Gaudens National Historic Site as the Saint-Gaudens National Park for the Arts, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Saint-Gaudens National Park for the Arts Redesignation Act. 2.FindingsCongress finds that—
 (1)Augustus Saint-Gaudens was one of the greatest sculptors in the United States, creating well-known public monuments to Civil War heroes, peerless bas-reliefs, and the 1907 United States gold coinage, which are considered to be the most beautiful coins ever minted;
 (2)from 1885 until the death of Augustus Saint-Gaudens in 1907, Augustus Saint-Gaudens maintained a residence and studios in Cornish, New Hampshire, where many of the most famous works of Augustus Saint-Gaudens were created and perfected;
 (3)the presence of Saint-Gaudens in Cornish, New Hampshire, attracted leaders and practitioners in painting, sculpture, etching, writing, poetry, drama, dance, musical composition, musical performance, architecture, landscape architecture, jurisprudence, politics, and other artistic disciplines to relocate to Cornish, forming the Cornish Art Colony, which was—
 (A)one of the earliest art colonies; and (B)one of the richest and most diverse concentrations of practicing artists in the United States;
 (4)the core of the Cornish Art Colony is currently preserved at Aspet, the estate of Augustus Saint-Gaudens, and at the Blow-Me-Down Farm, which served as a social hub for the Colony, both of which are part of the Saint-Gaudens National Historic Site; and
 (5)throughout the long history of the Saint-Gaudens National Historic Site, the Historic Site and the partner organization of the Historic Site, the Saint-Gaudens Memorial, have promoted the arts through the regular presentation of musical concerts, historical dramas, visual arts exhibitions, artistic workshops, and the oldest artist-in-residence program in the National Park Service, creating a vibrant artistic community that promotes the creation, performance, and interpretation of the artistic heritage of the United States.
			3.Designation of saint-gaudens national park for the arts
 (a)In GeneralThe Saint-Gaudens National Historic Site shall be known and designated as the Saint-Gaudens National Park for the Arts. (b)Amendments to Public Law 88–543Public Law 88–543 (78 Stat. 749) is amended—
 (1)by striking National Historic Site each place it appears and inserting National Park for the Arts; (2)in section 2(a), by striking historic site and inserting Saint-Gaudens National Park for the Arts; and
 (3)in section 4(a), by inserting before the period at the end the following: , except that laws (including regulations) or rules that are applicable solely to units of the National Park System that are designated as a National Park shall not apply to the Saint-Gaudens National Park for the Arts.
 (c)ReferencesAny reference in any law, regulation, document, record, map, or other paper of the United States to the Saint-Gaudens National Historic Site shall be considered to be a reference to the Saint-Gaudens National Park for the Arts.
			
